Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 1 of 13 PageID #: 7788



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 IMPLICIT,   LLC,                    §
                                     §
       Plaintiff,                    §
                                     §      Civil Action No. 2:18-cv-53-JRG
 v.                                  §                LEAD CASE
                                     §
 NETSCOUT SYTEMS, INC.,              §        JURY TRIAL DEMANDED
                                     §
       Defendant.                    §

                      PLAINTIFF IMPLICIT, LLC'S
      SUR-REPLY TO DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 2 of 13 PageID #: 7789



           Defendants' Motion fails for two reasons: (1) Defendants are incorrect that the Markman

 Order rejects any use of pointers; and (2) there is a factual dispute over whether the -

                                                                                     . On the first

point, Implicit devoted a substantial portion of its response highlighting that Defendants did not

 accurately characterize of the Court's Markman Order. In Reply, Defendants ignore the argument

 entirely. It is undisputed that the Court's Order only concluded that "merely moving a reference"

 could not satisfy the claimed "conversion" process.      Dkt. 111, at 27 (emphasis added).    Dr.

 Almeroth's opinions do not allege that

                       , which is undisputed. Defendants now argue that the Court rejected any use

 of pointers. But the Order does not say that. And Defendants do not point to any such holding.

           Defendants then pivot, arguing that summary judgment is proper because Dr. Almeroth's

 Report allegedly did not identify an '

 each product. E.g., Reply, at 1. Defendants did not raise this as a basis for summary judgment

 and it is therefore waived. On the merits, Defendants are wrong and simply disagree with Dr.

 Almeroth's opinions. That is, by definition, a factual dispute not suited for summary judgment.

 Defendants basically concede this point in Reply.       They implore the Court to discredit Dr.

 Almeroth's ultimate opinions-including      finding his description of their Products "completely

false," Reply, at 10-in     favor of their evidence. But Rule 56 requires the opposite. For these

reasons, Implicit respectfully requests that the Court deny Defendants' Motion.

      I.          Implicit's Infringement    Theory is Consistent     With the Court's      Claim
                  Construction Opinion

           Defendants' Motion hinged on theM arkman Order, but Defendants do not address in Reply

what the Order actually held. They ignore Implicit's argument that the Court only addressed

 "merely moving a reference" as described in column 14 with regard to the "conversion" limitation.



                                                  1
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 3 of 13 PageID #: 7790



 The only way the Court's Markman opinion would provide grounds for summary judgment is if

 Implicit alleged that Defendants' Products merely moved a reference to perform the claimed

 conversion. Implicit did not make that allegation. Nor did Defendants' Motion claim that their

 Products merely move a reference. Summary judgment is improper.

             Defendants instead contend, without support, that the Court excluded

                     , even wrongly asserting that Implicit agrees with that characterization.     E.g.,

 Reply, at 2 ("Implicit ... argu[es] that the 'Court's exclusion' applies to scenarios that use only

pointers to access a packet."). They argue that

                                       voids the Court's claim construction by ignoring the packet's

 literal                      "' Reply, at 2. This is incorrect and does not find support in the Order.

             The Markman Order does not preclude the creation and use of pointers ( or any other data

 structure) to define the "packet." The Order does not address, let alone exclude, the use of data

 structures that identify the "packet" in the first place.      Nor do Defendants point to such an

 exclusion. The Court did not construe the phrase "outermost header" or the claim term "packet."

 Thus, whether a

                                           is a fact question on infringement, not a question of claim

 construction. And nothing in the Order (or in its constructions) is "void[ ed]" if the-"         in the

 Accused Products is determined by using '-"                 such as

 Reply, at 2. Indeed, both parties point to "constructs" within the Accused Products to evidence

what the "packet" is in the Accused Products. Which side is correct is a fact question for the jury.

       II.          Genuine Issues of Material Fact Preclude Summary Judgment

             Defendants raise a factual dispute-what     is the -"        within the                  of

 Defendants' Accused Products? This question raises disputes that require a trial to resolve.




                                                     2
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 4 of 13 PageID #: 7791



                A.      Dr. Almeroth's "Perspective" is the


        Defendants contend that Dr. Almeroth applied the wrong "perspective"             to assess

 infringement, arguing that this perspective cannot be used to determine infringement.     But Dr.

 Almeroth's opinions reflect how the

               -that   is the "perspective" that he applied. And that approach is what matters per

the claims, which Defendants fail to address. The claims are at the "routine" level: they recite a

 "routine that is used to execute a Transmission Control Protocol (I'CP) to convert one or more

packets having a TCP format into a different format." '683 Patent, claim 1 (emphases added). Dr.

 Almeroth's opinions are at that same level, which Defendants do not dispute.

        Defendants take a different "perspective." They create litigation-inspired drawings of data

 structures in their Products so they can draw a box to include an



                       This is simply incorrect.



                                                           . Indeed, Dr. Almeroth disagreed with

 Defendants' "perspective" each time he was questioned at his deposition because it does not

 accurately reflect how the                                             . See. e.g., Almeroth Depo.

 Tr. (Rough), at 63:5-66:7, 67:3-22, 84:17-85:17, 96:15-97:10, 100:11-101:9, Exh. 7.

        Despite that, Defendants assert that Implicit agrees with Defendants' recitation of '■



                                                                " Reply, at 2. That is not correct.

 Implicit disputed almost all of those "facts" for the same reasons Dr. Almeroth did.




                                                   3
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 5 of 13 PageID #: 7792



          Defendants recognized this fundamental disagreement in their Moti on.            They did not

dispute that Dr. Almeroth opined that the Accused Produc ts operated on

                                      . Defendants did not challenge the substance of those opinions.

They did not address Dr. Almeroth's Rep o1i. They did not allege that he failed to apply the Com1's

claim constrnction , as written.       They only claimed that Dr. Almeroth used the wrong

"perspective" - and should have used their "perspective."

          Defendants are wrong.     Their "perspective" is not an accura te description of how the

Accused Products operate. For example , their witness declares that

                                                                                                  ." Dkt.

 142- 11, at ,i 10 (emphasis added). But even Defendants' own technical expert depicts the -



                                                                 (see Almero th Repo11, at ,i,i 269- 278).




                                   J effay Repo1i , at ,i 318, Exh. 8. 1

          Per the diagram, the applica tion data from the




 1   Dr. Jeffa 's diaoram, which he created for this case does not accmatel

                                  See Almeroth Repo11, at ,i,i 268-278.


                                                    4
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 6 of 13 PageID #: 7793




--
        Defendants charge that this description of reassembly-depicted             by their expert-is

 "completely false." Reply, at 10. To make that claim, they create a

                                   at the top of the Dr. Jeffay's figure above. Jeffay Report, at ,i 319.

 Defendants claim that it is the

                  See generally Almeroth Report, at ,i,i 269-278. Based on how they construct this

 '-"       Defendants assert that they do not infringe because there is an

                      . That "perspective" is not from the vantage point of their software routines;

 it is how Defendants create and identify a "packet" to argue noninfringement.

        Defendants'    "perspective"    infects their summary judgment        evidence.     Defendants'

witnesses declare that "[b]oth the

                                       "-even    though that testimony conflicts with Defendants'

 expert's report, fact witness deposition testimony, and internal documentation. Compare Dkt. 142-

 2, at ,i 8 (GeoProbe declaration) with Jeffay Report, at ,i 139 (depicting reassembly in GeoProbe);

 Compare also Dkt. 142-11, at ,i 10 (PTS declaration) with Jeffay Report, at ,i 314-19 ~

                    ) and Dkt. 154-3

                 ); Compare also Dkt. 142-4, at ,i 8 (InfiniStream declaration) with Dkt. 154-5 (CTO

 deposition testimony) and Jeffay Report, at ,i 165 (describing TCP reassembly).                 Indeed,

 Defendants ignore that-with       arguably the expectation of




                                                    5
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 7 of 13 PageID #: 7794




                                                                                                t.

       Which data is the "packet" in the Accused Products is a question of fact, and Rule 56

requires crediting Dr. Ahneroth's opinions at this stage- not Defendants ' "perspective." There is

at least a genuine issue of material fact for trial when viewed through how the source code operates.

               B.

       The source code shows that the Accused Products meet the                                . It is

undisputed that each Product perfonns



-·
They then

       The dispute lies in whether the

                                                      . Dr. Almeroth identified in his Repo1t how the



                                                                                         . See Resp.

at 18- 23. Defendants have not submitted any source code or documentation that shows how their
                                                                                                     ,,
Products actually operate and

backed by declarations that conflict with the source code. And even though the

                                                                     ," Defendants claim that those

routines are actually                                                                         . It is

undisputed that the

-       · Defendants do not even contend that




                                                  6
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 8 of 13 PageID #: 7795



 Defendants instead point to the fact that at an earlier point in the process,

                                                        . That does not warrant summary judgment.

        Defendants have also dramatically changed their position with respect to functionality in

the various Accused Products. Defendants initially grouped all of the products together into one

 summary judgment theory based on the Markman Order. Mot. at 16-18; see also id. at 5 (grouping

together NetScout Products and Sandvine Products in Statement of the Issues, and not separating

 out issues on a product-by-product basis). They now assert that "each of the Accused Products is

 distinct" and blame Implicit for responding to their "one-size-fits-all approach." Reply, at 3. They

now devote seven pages of their Reply addressing each Product separately, raising new arguments

 and evidence they could have raised in their Motion but declined to do so.

        These arguments are waived and, in any event, are without merit. For each product, Dr.

 Almeroth did identify

        PTS. Dr. Almeroth opines that the

•.      Resp. at 18. This                                                                           . Id.

 Defendants allege that these

 Reply, at 9. That is a misunderstanding of Dr. Almeroth's opinions.




--         See e.g., Almeroth Report, at ,i 278.



                                                                 See, e.g., Almeroth Report, at ,i,i 83-


 87.   ■-■
                                                                            . See id. at ,i,i 277-278.




                                                    7
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 9 of 13 PageID #: 7796



         Defendants do not dispute this functionality in their briefing.



                                                                                                 (nor do

 Defendants allege that they do).

         PacketLogic.                                                                . That processing,

 as Dr. Almeroth opines, --
                                                                           -
                                                       Almeroth Report, at ,i,i 335-336.     Defendants

 assert that the -                                          ," again pointing to a

                        . The misunderstand Dr. Almeroth's Report and how the source code in their

 Products operates. Dr. Almeroth details -         -          ■-




                     Defendants disagree and again draw their "perspective" to include an -

                                                                                     . It is for a jury to

 decide which side to credit.

         NA VL. Dr. Almeroth



                              -                            -
                                  Almeroth Report, at ,i 365, 373. Defendants again assert that the



-                                                 and, again, misunderstand Dr. Almeroth's Report

 and the operations reflected in their source code. ■-



-                                -                                                           Defendants




                                                   8
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 10 of 13 PageID #: 7797



 again proffer their "perspective" to include an                     , but that is a dispute for the jury.



        GeoProbe.

                                                          functionality Defendants do not contest. See,

 e.g., Reply, at 3-4; Almeroth Report, at ,i 146

                                                                              ; Jeffay Report, at ,i,i 132,

 144 n.14




 -           Almeroth Report, at ,i 146. Ultimately, Defendants rely on their "perspective" -based

 defense to argue that

 --         It is for a jury to resolve who is correct.

        InfiniStream.

                                                                , which Defendants do not contest. See

 Reply, at 5-6; Almeroth Report, at ,i,i 181, 184 ~-

                                               ).

                                                                                                       Id.

 Defendants argue

 Reply, at 5, again misunderstanding Dr. Almeroth's opinions and how the



                                                             . Defendants again urge that their contrary

 "perspective" is right, but that is for the jury to weigh. That is especially the case because the

 declaration that Defendants rely on for this product-testifying     that




                                                      9
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 11 of 13 PageID #: 7798



                                             -conflicts   with how NetScout's Chief Technology Officer

 described the                                                       a fact Defendants leave unaddressed

 in Reply.     See Resp. at 20-21; see also Jeffay Report, at ,i 165



                                                (emphasis added).

           Arbor.
                                                          --
                                Id. Defendants continue to press the same defenses. They ignore Dr.



                                                                           -■--
 Almeroth's opinions and how the




                    It is for a jury to decide which side is correct on these factual questions.

    III.            CONCLUSION

           For these reasons, Implicit respectfully requests that the Court deny Defendants' Motion.
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 12 of 13 PageID #: 7799



  Dated: October 23, 2019                       Respectfully submitted,

                                                By: /s/ Christian Hurt

                                                Spencer Hosie, pro hac vice,
                                                (CABarNo. 101777)
                                                Brandon C. Martin,pro hac vice,
                                                (CA Bar No. 269624)
                                                Darrell Rae Atkinson, pro hac vice,
                                                (CA Bar No. 280564)
                                                Hosie Rice LLP
                                                600 Montgomery St., 34th Floor
                                                San Francisco, CA 94111
                                                415.247.6000
                                                Fax: 415.247.6001
                                                shosie/bmartin@hosielaw.com

                                                William E. Davis, III (TX Bar No. 24047416)
                                                Christian J. Hurt (TX Bar No. 24059987)
                                                Edward Chin (Of Counsel)
                                                (TX Bar No. 50511688)
                                                Debra Coleman (Of Counsel)
                                                (TX Bar No. 24059595)
                                                THE DA VIS FIRM, PC
                                                213 N. Fredonia Street, Suite 230
                                                Longview, Texas 75601
                                                Telephone: (903) 230-9090
                                                Facsimile: (903) 230-9661
                                                Bdavis/churt/echin/dcoleman@bdavisfirm.com

                                                Counsel for Plaintiff Implicit, LLC



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document is being filed electronically in

 compliance with Local Rule CV-5(a). As such, this document is being served on all counsel who

 are deemed to have consented to electronic service.   Local Rule CV-5( a)(3)(V).     Pursuant to

 Federal Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of record not




                                               11
Case 2:18-cv-00053-JRG Document 182 Filed 10/25/19 Page 13 of 13 PageID #: 7800



 deemed to have consented to electronic se1vice will be se1ved with a true and conect copy of the

 foregoing by email on this 23rd day of October , 2019.

                                                     Isl Christian Hm1
                                                     Christian Hmt




                                                12
